FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADA CRISTINA PEREZ-MELENDEZ,                     No. 10-73954

               Petitioner,                       Agency No. A070-931-839

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Ada Cristina Perez-Melendez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision pretermitting her application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s findings of fact, Mohammed v. Gonzales, 400 F.3d 785, 791

(9th Cir. 2005), we deny the petition for review.

      Substantial evidence supports the agency’s finding that Perez-Melendez was

statutorily barred from establishing good moral character under 8 U.S.C.

§ 1101(f)(1), and therefore ineligible for cancellation of removal, based on Perez-

Melendez’s testimony that she had a drinking problem, had three convictions for

driving under the influence that occurred while she was in removal proceedings,

and had been mandated by the state to attend a rehabilitation program. See 8

U.S.C. § 1229b(b)(1)(B).

      In light of our disposition, we need not address Perez-Melendez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-73954